Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered.
 

Response to Arguments
Applicant’s arguments, see Remarks, filed 05/28/2021, with respect to newly amended claims 1 and 14 have been fully considered. 
Applicant’s arguments regarding the rejections of claims 1 and 14 under 35 USC § 102 are not persuasive. Upon further consideration, a new ground(s) of rejection is 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-3, and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 14 uses limitation “from among a plurality of radar modes corresponding to different ” which is not in agreement with limitations of claims 2 and 18. According to claims 2 and 18 modes correspond to detectable azimuth (this one is ok it may correspond to direction) but different detectable ranges in no way characterizes different direction. 
Similarly for claims 3 and 19 different direction modes cannot be characterized by detection rate, detection area, even angular resolution is the stretch as angular resolution more represent the area or field of view characteristics.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 12-14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zwarts (US 5442362).

As per Claim 1, Zwarts teaches a vehicle radar control method, the method comprising: 
collecting environmental information of the vehicle (Claim 1; information about surrounding targets); 
determining, from among a plurality of radar modes corresponding to different directions (Claim 1, different azimuth angles corresponding to different targets), a radar mode(second mode, high resolution mode) of the vehicle based on the collected environmental information (Claim 1, determining that one of the target angular range should be scanned with higher resolution); and 
controlling a direction of coverage of a transmitting antenna array or a receiving antenna array of the vehicle based on the determined radar mode (Claim 1, controlling 

As per Claim 2, Zwarts teaches the method of claim 1, wherein the
 plurality of radar modes correspond to a detectable azimuth, a detectable range, or a detectable elevation (Claim 1, azimuth).

As per Claim 3, Zwarts teaches the method of claim 1, wherein the 
plurality of radar modes correspond to a detection rate, a detection area (claim 1 for the specific target ), or an angular resolution.

As per Claim 12, Zwarts teaches the method of claim 1, wherein the environmental information includes at least one of road environment information and object environment information (Claim 1, surrounding targets in the environment).

As per Claim 13, Zwarts teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1 (Claim 1; Control unit with implicit memory to store instructions).

As per Claim 14, Zwarts teaches an apparatus with vehicle radar control, the apparatus comprising: 

 collect environmental information of the vehicle (Claim 1, information about the surrounding targets); 
determine, from among a plurality of radar modes corresponding to different  directions, a radar mode of the vehicle based on the collected environmental information  (Claim 1, based on azimuth angles); 
generate one or more control signal configured to control a direction of coverage of one or more of the transmitting antenna array and the receiving antenna array based on the determined radar mode (Claim 1); and 
provide the generated one or more control signals to the RF transceiver, wherein one or more of the transmitting antenna array and the receiving antenna array operate according to the one or more generated control signals (Claim 1, Fig. 1, implicit).

As per Claim 16, Zwarts teaches the apparatus of claim 14, wherein the transceiver includes a phase shifter configured to adjust a phase of the transmitting antenna array (Col.2, Lines 1-5; implicit Phased array antenna).

As per Claim 17, Zwarts teaches the apparatus of claim 14, wherein each of a plurality of antennas included in the transmitting antenna array and the receiving 

As per Claim 18, Zwarts teaches the apparatus of claim 14, further comprising: 
a memory configured to store the plurality of radar modes, the modes corresponding to a detectable azimuth, a detectable range, or a detectable elevation (Claim 1, detectable azimuth), 

As per Claim 19, Zwarts teaches the apparatus of claim 14, further comprising: 
a memory configured to store the plurality of radar modes, the modes corresponding to a detection rate, a detection area (claim 1 for the specific target ), or an angular resolution 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwarts (US 5442362) and further in view of Bharadwaj (US 20180321368).

As per Claim 9, Zwarts teaches the method of claim 2, but does not teach the determining comprises: 
determining the radar mode from among a short-range radar (SRR) mode, medium- range radar (MRR) mode and a long-range radar (LRR) mode based on the detectable azimuth and the detectable range.

 However, Bharadwaj teaches determining the radar mode from among a short-range radar (SRR) mode, medium- range radar (MRR) mode and a long-range radar (LRR) mode based on the detectable azimuth and the detectable range (Par. 0032).


As per Claim 25, Zwarts teaches the apparatus of claim 19, but does not teach that the processor is configured to determine the radar mode from among a short-range radar (SRR) mode, a medium-range radar (MRR) mode and a long-range radar (LRR) mode based on the detectable azimuth and the detectable range.
  However, Bharadwaj teachesthe processor is configured to determine the radar mode from among a short-range radar (SRR) mode, a medium-range radar (MRR) mode and a long-range radar (LRR) mode based on the detectable azimuth and the detectable range (Par. 0032).
 It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Zwarts with invention by Bharadwaj in order to have a complete set of passible range measurements.


Claims 10-11 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwarts (US 5442362) and further in view of Nohara (US 20140097979)

As per Claim 10, Zwarts teaches the method of claim 1, but does not teach it further comprising: 

determining another radar mode based on the environmental information and the result of the controlling.
   However, Nohara teaches it further comprising:
 collecting information regarding the result of controlling; (Par. 0065) and 
determining another radar mode based on the environmental information and the result of the controlling. (Par. 00673; configuration is interpreted as the mode ).
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Zwarts with invention by Nohara in order to provide an accurate feedback depending on the environment conditions and the functionality of the radar.

As per Claim 11, Zwarts teaches the method of claim 1, but does not teach it further comprising: 
collecting information regarding a result of the controlling; 
determining a reliability of the result of the controlling; and 
determining another radar mode based on the environmental information and the reliability of the result of the controlling.
   However, Nohara teaches it further comprising:
collecting information regarding a result of the controlling (Par. 0065) 
determining a reliability of the result of the controlling; (Par. 0072) and 
determining another radar mode based on the environmental information and the reliability of the result of the controlling (Par. 0073; configuration is interpreted as the mode)


As per Claim 26, Zwarts teaches the apparatus of claim 14, but does not teach that the processor is further configured to: 
collect information regarding a result of the controlling;  and 
determine another radar mode based on the environmental information and a result of the controlling.
  However Nohara teaches the processor is further configured to: 
collect information regarding a result of the controlling (Par. 0065); and 
determine another radar mode based on the environmental information and a result of the controlling (Par. 0073).
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Zwarts with invention by Nohara in order to provide an accurate feedback depending on the environment conditions and the functionality of the radar.

As per Claim 27, Zwarts teaches the apparatus of claim 14, but does not teach that the processor is further configured to: 
collect information regarding a result of the controlling; 
determine a reliability of the result of the controlling; and 
determine another  radar mode based on the environmental information and the reliability of the result of the controlling.

collect information regarding a result of the controlling (Par. 0065); 
determine a reliability of the result of the controlling (Par. 0072); and 
determine another  radar mode based on the environmental information and the reliability of the result of the controlling (Par. 0073).
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Zwarts with invention by Nohara in order to provide an accurate feedback depending on the environment conditions and the functionality of the radar.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwarts (US 5442362) and further in view of Alland (US 20180149736).

As per Claim 15, Zwarts teaches the apparatus of claim 14, but does not teach that the transmitting antenna array includes at least three antennas forming a two-dimensional (2D) array.
 However, Alland teaches that the transmitting antenna array includes at least three antennas forming a two-dimensional (2D) array (Fig. 5A).
 It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Zwarts with invention by Alland in order to minimize the physical size of the antenna board for the given level of 2D angle capability (Alland: Par. 0055).


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwarts (US 5442362) and further in view of Madia (US 20160327641).

As per Claim 21, Zwarts teaches the apparatus of claim 14, but does not teach that the one or more control signals are configured to change one or more of an elevation and an azimuth of a radiation pattern emitted by the transmitting antenna array in response to a determined mode.
  However, Madia teaches that the one or more control signals are configured to change one or more of an elevation and an azimuth of a radiation pattern emitted by the transmitting antenna array in response to a determined mode (Par. 0040, 0047, 0053).
 It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Zwarts with invention by Madia in order to be able to provide inexpensive radar system that does not have significant scanning losses in the horizontal plane and have reduced side lobes (Madia: Par. 0005-0006). 


Allowable Subject Matter

Claims 4-8, 20 and 22-24 are allowable over prior art.
          The following is a statement of reasons for the indication of allowable subject matter:  the Examiner has not found any prior art that would render obvious the claim limitations directed to “determining the radar mode from among a digital beamforming .



Conclusion
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 3648
                                                                                                                                                                                                        
/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648